                        UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 19-20687-CR-MARTINEZ/OTAZO-REYES

UNITED STATES OF AMERICA,

       Plaintiff,

vs.

TRACY LAMONT MILES,

      Defendant.
___________________________________/

 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       THE MATTER was referred to the Honorable Alicia M. Otazo-Reyes, United States
Magistrate Judge, for a Report and Recommendation (“R&R”) on Defendant’s Motion to Suppress
(DE 20). Magistrate Judge Otazo-Reyes conducted an evidentiary hearing on the Motion to
Suppress January 8, 2020, and thereafter filed an R&R recommending that Defendant’s motion be
denied (DE 41). Defendant filed objections to the R&R (DE 48), and accordingly, the Court has
conducted a de novo determination of the issues raised therein. Having reviewed the R&R, the
objections, and the record in this case, it is hereby
       ORDERED AND ADJUDGED that United States Magistrate Judge Otazo-Reyes’ Report
and Recommendation (DE 41) is AFFIRMED and ADOPTED. The Motion to Suppress (DE 16)
is DENIED.
       DONE AND ORDERED in Chambers at Miami, Florida, this 31st day of January, 2020.



                                                        ____________________________________
                                                        JOSE E. MARTINEZ
                                                        UNITED STATES DISTRICT JUDGE
